DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17113114 (reference application `114) in view of WEI et al. (US 20190273184).
`114 discloses all of limitations, but falls to teach substrate-less light emitting device.
However, WEI suggests that a substrate-less light emitting device by removal of a substrate (para. 0111).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide `114 with a substrate-less light emitting device as taught by WEI in order to enhance variation of electrical connections and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada et al. (US 20130328097) in view of Bae (US 20100123166) and further in view of Kim et al. (US 20160118564).
Regarding claim 1, Nakada discloses that a light-emitting device, comprising:
A layer, comprising a first type doped semiconductor layer 11 , a light-emitting layer 12 and a second type doped semiconductor layer 13, wherein the light-emitting layer 12 is 
an insulating layer 15, covering the layer;
a first electrode pad 16; and
a second electrode pad 17 , wherein the first electrode pad and the second electrode pad are disposed on the insulating layer 15, and the first electrode pad 16 and the second electrode pad 17 are electrically connected to the first type doped semiconductor layer and the second type doped semiconductor layer, respectively (Fig. 3).
Nakada fails to teach a layer is epitaxial layer, a support layer, covering the second type doped semiconductor layer;
the support layer extends from a first position below the first electrode pad to a second position below the second electrode pad.
However, Bae suggests that a plurality of transparent layers 150 that can be substituted with Nakada’s element 14 (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Nakada with substituting single layer to plurality of layers as taught by Bae in order to improve light transmission and electrical property (para. 0011) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Nakada & Bae fail to teach the layer is epitaxial layer.
However, Kim suggests that the layer is epitaxial layer (para. 0004).

Reclaim 2, Nakada, Bae, & Kim disclose that the support layer (Bae suggests a plurality of Nakada’s elements 14), the second type doped semiconductor layer and the light-emitting layer have a same outer contour when viewing from atop (Nakada in view of Bae).
Reclaim 3, Nakada, Bae, & Kim disclose that the support layer, the second type doped semiconductor layer and the light-emitting layer have a same pattern when viewing from atop (Nakada in view of Bae).
Reclaim 4, Nakada, Bae, & Kim disclose that  the support layer comprises a bulk pattern, and the bulk pattern extends from the first position below the first electrode pad to the second position below the second electrode pad to cover a partial area of the epitaxial layer (Nakada in view of Bae).
Reclaim 5, Nakada, Bae, & Kim disclose that the support layer comprises a plurality of stripe patterns separated from each other, and the plurality of stripe patterns respectively extend from the first position below the first electrode pad to the second position below the second electrode pad to respectively cover a plurality of partial areas of the epitaxial layer (Nakada in view of Bae).

Reclaim 7, Nakada, Bae, & Kim disclose that the first electrode pad 17 and the second electrode pad 16 are disposed at a same level height (Nakada in view of Bae).
Reclaim 8, Nakada, Bae, & Kim disclose that an electrode layer, disposed on the second type doped semiconductor layer and between the second type doped semiconductor layer and the insulating layer (Nakada in view of Bae).
Reclaim 9, Nakada, Bae, & Kim fail to specify that a sum of the areas occupied by the support layer is at least 20% of the area between the first electrode pad and the second electrode pad.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain sum of the areas occupied by the support layer, because it would have been to obtain a certain sum of the areas occupied by the support layer to achieve better LED device.	
Reclaim 10, Nakada, Bae, & Kim disclose that a first conductive pillar, penetrating through the insulating layer and electrically connected to the first type doped semiconductor layer; and
a second conductive pillar, penetrating through at least the insulating layer and electrically connected to the second type doped semiconductor layer (Nakada in view of Bae).

Reclaim 12, Nakada, Bae, & Kim disclose that the support layer is a conductive layer, and the second conductive pillar penetrates through the insulating layer and is electrically connected to the second type doped semiconductor layer by the support layer (Nakada in view of Bae).
Regarding claim 13, Nakada, Bae, & Kim disclose that a light-emitting device, comprising:
an epitaxial layer (Kim. Para. 0004), comprising a first type doped semiconductor layer 11, a light-emitting layer 12 and a second type doped semiconductor layer 13, wherein the light-emitting layer 12 is disposed on a partial area of a first surface of the first type doped semiconductor layer and is between the first type doped semiconductor layer and the second type doped semiconductor layer 13;
a support layer (Bae, para. 0011, Fig 6), covering a second surface of the first type doped semiconductor layer, and the second surface being opposite to the first surface;
an insulating layer 15, covering the epitaxial layer 11, 12, 13 (Nakada in view of Kim);
a first electrode pad 17; and
a second electrode pad 16, wherein the first electrode pad and the second electrode pad are disposed on the insulating layer 15, and the first electrode pad 16 and the second electrode pad 17 are electrically connected to the first type doped semiconductor layer 11 and the second type doped semiconductor layer 13 respectively, and the support layer 14 (Nakada 
Reclaim 14, Nakada, Bae, & Kim disclose that the support layer 14 entirely covers the second surface of the first type doped semiconductor layer (Fig. 2, Nakada in view of Bae).
Reclaim 15, Nakada, Bae, & Kim disclose that the first electrode pad 16 and the second electrode pad 17 are disposed at a same level height (Fig. 2, Nakada in view of Bae).
Reclaim 16, Nakada, Bae, & Kim fail to specify that a sum of the areas occupied by the support layer is at least 20% of the area between the first electrode pad and the second electrode pad.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain sum of the areas occupied by the support layer, because it would have been to obtain a certain sum of the areas occupied by the support layer to achieve better LED device.	
Reclaim 17, Nakada, Bae, & Kim disclose that a first conductive pillar, penetrating through the insulating layer and electrically connected to the first type doped semiconductor layer; and
a second conductive pillar, penetrating through at least the insulating layer and electrically connected to the second type doped semiconductor layer (Fig. 2 Nakada).
18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada et al. (US 20130328097) in view of Bae (US 20100123166) and further in view of Kim et al. (US 20160118564) and WEI (US 20190273184).
Regarding claim 18, Nakada, Bae, & Kim a display apparatus, comprising:
a driving backplate; and
a plurality of display pixels, arranged in an array and disposed on the driving backplate, the plurality of display pixels being electrically connected to the driving backplate, wherein each of the plurality of display pixels includes a plurality of sub-pixels, and a part of the plurality of sub-pixels includes at least one light-emitting device comprising: an epitaxial layer, comprising a first type doped semiconductor layer, a light-emitting layer and a second type doped semiconductor layer, wherein the light-emitting layer is disposed on a partial area of the first type doped semiconductor layer and is between the first type doped semiconductor layer and the second type doped semiconductor layer; a support layer, covering the second type doped semiconductor layer; an insulating layer, covering the epitaxial layer and the support layer; a first electrode pad; and
a second electrode pad, wherein the first electrode pad and the second electrode pad are disposed on the insulating layer, and the first electrode pad and the second electrode pad are electrically connected to the first type doped semiconductor layer and  the second type doped semiconductor layer, respectively, and the support layer extends from a first position below the first electrode pad to a second position below the second electrode pad (para. 0052, Nakada as a backlight source of a liquid crystal display and the like see rejection above for details).

However, WEI suggests that a substrate-less light emitting device by removal of a substrate (para. 0111).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Nakada, Bae, & Kim with a substrate-less light emitting device as taught by WEI in order to enhance variation of electrical connections and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Response to Arguments
Applicant's arguments filed on 6/ have been fully considered but they are not persuasive. 12/14/2021.
Applicant amended a preamble of claim with “substrate-less”. However, it does not have any patentable weight because a body of claim does not directly includes the substructure (See MPEP 2111.02 for detail).
The substrate-less is only presented in preamble of claim, not a body of claims.
Also, WEI discloses removal of a substrate at the end of process and it is obvious to combine with other references. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/SU C KIM/             Primary Examiner, Art Unit 2899